UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-2061



TOMAS CABRERA,

                                                          Petitioner,

          versus


PETER D. KEISLER, Acting Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A90-682-311)


Submitted:   July 20, 2007                 Decided:   October 4, 2007


Before KING and DUNCAN, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Aroon Roy Padharia, LAW OFFICE OF AROON R. PADHARIA, Washington,
D.C., for Petitioner.      Peter D. Keisler, Assistant Attorney
General, M. Jocelyn Lopez Wright, Assistant Director, Jonathan
Robbins, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Tomas Cabrera, a native and citizen of El Salvador,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) affirming the decision of the immigration judge

denying a motion to reconsider a final order of removal.   We have

reviewed the administrative record and find no abuse of discretion

in the Board’s affirmance of the immigration judge’s order.   See 8

C.F.R. § 1003.23(b)(2) (2007); Jean v. Gonzales, 435 F.3d 475, 481,

482-83 (4th Cir. 2006).    Accordingly, we deny the petition for

review for the reasons stated by the Board.    See In Re: Cabrera,

No. A90-682-311 (B.I.A. Sept. 12, 2006).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                   PETITION DENIED




                              - 2 -